Title: Presidential Proclamation, 1 May 1816
From: Madison, James
To: 


        
          [1 May 1816]
        
        Whereas by the Act entitled “An Act providing for the sale of certain lands in the Indiana Territory and for other purposes,” passed the 30th of April, 1810, it was enacted that a part of the said lands should be offered for sale to the highest bidder, under the direction of the Register of the Land Office and of the Receiver of public monies at the places respectively where the Land offices are kept, and on such day or days as shall by proclamation of the President of the United States be designated for that purpose, in tracts of the same size, and on the same terms and conditions as have been or may be provided for lands in the same districts:
        Wherefore, I, James Madison, President of the United States, in conformity with the provisions of the act before recited, do hereby declare and make known, that sales shall be held on the first Monday in September next, and five succeeding days at Jeffersonville in the Indiana Territory, for the disposal of such part of the lands aforesaid as lie in the district of Jeffersonville, which have not been reserved by law for schools or for other purposes, and the plats of survey of which shall have been transmitted, prior to that day, by the Surveyor General to the Register of the Land Office at Jeffersonville; and that sales s[h]all be held at Vincennes, in the Indiana Territory, on the second Monday in September next, and three succeeding weeks, for the disposal of such part of the lands aforesaid as lie in the

district of Vincennes, which have not been reserved by law for schools or for other purposes, and the plats of survey for which shall have been transmitted, prior to that day, by the Surveyor General to the Register of the Land Office at Vincennes.
        Given under my hand this first day of May, one thousand eight hundred and sixteen.
        
          James MadisonBy the President, 
          Josiah Meigs,Com’r of the Gen. Land Office.
      